Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
Applicant’s response along with the Request for Continued Examination (RCE) filed on 07/01/2022 has been fully considered.  Claims 1, 3, 6-8, 11, 13 and 17 are amended, claims 2, 12 and 20 are canceled, and claims 1, 3-11, 13-19 and 21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muslet et al. (US 2014/0255658 A1) in view of Erlandsson et al. (US 2017/0014282 A1).
Claims 1, 10 and 21:  Muslet teaches an elastomeric laminate comprising a nonwoven layer, a film, an adhesive, a film and a nonwoven layer in the order thereof {instant claims 10 and 21} (Fig. 4 and [0101]).  The nonwoven layers meet the claimed nonwoven substrates, and one of the films meets the claimed monolayer film.  Muslet teaches the film comprises an elastomeric polymer resin including block copolymers of vinyl arylene and conjugated diene monomers such as styrene block copolymers, elastomeric olefins such as olefin block copolymers, or a combination thereof ([0070]-[0073]).  Muslet teaches the nonwoven layer includes a spunbonded material [0088] comprising flat shaped fibers [0090]; and the laminate comprises ultrasonic bonds, thermal bonds or combinations thereof [0065].  The flat shaped fibers meet the claimed ribbon shaped fibers.
With respect to the width to height ratio of the fiber, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the width to height ratio, and the motivation would be, as Erlandsson suggested, to provide an increased amount of surface contact [0079].  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
With respect to the elongation at break value, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. the elongation at break value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Alternatively, with respect to the elongation at break, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the elongation at break, and the motivation would be to control toughness of the laminate.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 3:  Muslet teaches the film further comprises a polystyrene material [0075].  With respect to the amount of the polystyrene material, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the polystyrene, and the motivation would be to control toughness and overall coat ([0075] of Muslet).  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 4:  Muslet teaches the basis weight of the film ranges from about to 5 gsm to about 30 gsm [0066].
Claims 5-8:  Muslet teaches the film is a multilayer film comprising an outer layer of polyethylene and/or polypropylene {instant claims 7 and 8} ([0077], [0078] and [0073]).  With respect to the thickness of the outer layer of the multilayer film {instant claim 6}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the outer layer, and the motivation would be to control the processability of the film and the laminate strength between the film surface and the nonwoven layer ([0078] of Muslet).  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 9:  Muslet teaches the laminate may be formed without the use of adhesive or additional polymer [0065].

Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Muslet et al. (US 2014/0255658 A1) in view of Erlandsson et al. (US 2017/0014282 A1).
Claims 11 and 16:  Muslet teaches an elastomeric laminate comprising a nonwoven layer, a film, an adhesive, a film and a nonwoven layer in the order thereof (Fig. 4 and [0101]).  The nonwoven layers meet the claimed nonwoven substrates.  Muslet teaches the film comprises an elastomeric polymer resin including block copolymers of vinyl arylene and conjugated diene monomers such as styrene block copolymers [0071].  Muslet teaches the nonwoven layer includes a spunbonded material [0088] comprising flat shaped fibers [0090]; and the laminate comprises ultrasonic bonds, thermal bonds or combinations thereof [0065].  The flat shaped fibers meet the claimed ribbon shaped fibers.  Muslet further teaches the film can be a three-layer film with outer layers and an inner layer (Fig. 6 and [0103]). 
With respect to the width to height ratio of the fiber, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the width to height ratio, and the motivation would be, as Erlandsson suggested, to provide an increased amount of surface contact [0079].  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
With respect to the noise level value and peel force value {instant claim 16}, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. the noise level value and the peel force value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claim 13:  Muslet teaches the film further comprises a polystyrene material [0075].  With respect to the amount of the polystyrene material, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the polystyrene, and the motivation would be to control toughness and overall coat ([0075] of Muslet).  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 14:  Muslet teaches the basis weight of the film ranges from about to 5 gsm to about 30 gsm [0066].
Claim 15:  Muslet teaches the laminate may be formed without the use of adhesive or additional polymer [0065].

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muslet et al. (US 2014/0255658 A1) in view of Erlandsson et al. (US 2017/0014282 A1).
Claim 17:  Muslet teaches an elastomeric laminate comprising a nonwoven layer, a film, an adhesive, a film and a nonwoven layer in the order thereof (Fig. 4 and [0101]).  The nonwoven layer meets the claimed nonwoven substrate.  Muslet teaches the film comprises an elastomeric polymer resin including block copolymers of vinyl arylene and conjugated diene monomers such as styrene block copolymers [0071].  Muslet teaches the nonwoven layer includes a spunbonded material [0088] comprising flat shaped fibers [0090]; and the laminate comprises ultrasonic bonds, thermal bonds or combinations thereof [0065].  The flat shaped fibers meet the claimed ribbon shaped fibers.  Muslet teaches the laminate may be formed without the use of adhesive or additional polymer [0065].
With respect to the width to height ratio of the fiber, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the width to height ratio, and the motivation would be, as Erlandsson suggested, to provide an increased amount of surface contact [0079].  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
With respect to the noise level value, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients.  Therefore, the claimed effects and physical properties, i.e. the noise level value would implicitly be achieved by a composition with all the claimed ingredients.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claim 18:  Muslet teaches the styrene block copolymer comprises styrene butadiene styrene (SBS), styrene isoprene styrene (SIS) or combinations thereof [0071].
Claim 19:  Muslet teaches the film further comprises a polystyrene material [0075].  With respect to the amount of the polystyrene material, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the polystyrene, and the motivation would be to control toughness and overall coat ([0075] of Muslet).  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Response to Arguments
Applicant’s argument is based on that a person skilled in the art would not have been motivated by the simple substitution of bilaminates of Muslet into any laminate at least due to the structure and properties of the laminate in Muslet with respect to peel force/bond strength; and Erlandsson fails to remedy these deficiencies of Mustlet.  This argument is not persuasive for the following reason.  Reference of Erlandsson was introduced to provide motivation for width to height ratio value of the flat/ribbon-shaped fibers not for teaching the laminate type (bi- or tri-) or bond strength.
Applicant further argued that Muslet and Erlandsson fail to teach or even suggest a laminate comprising a film and at least one nonwoven substrate, wherein the laminate comprises ultrasonic bonds and/or thermal bonds.  This argument is not persuasive for the following reasons.  The claimed laminate comprising the film and at least one nonwoven substrate has been taught in at least Fig. 4, [0101] and [0065] of Muslet; and the claimed invention does not exclude the presence of other layers because the claims use open language.  In addition, Muslet teaches using alternative bonding, (i.e., ultrasonic bonding or thermal bonding) to avoid using adhesive bonding [0065].  There is no specific definition of “trilaminate” in the current specification.  The laminate of current invention comprises two nonwoven substrates with a film sandwiched in the middle; and similarly, Muslet teaches two nonwoven substrates, two films sandwiched between the substrates with or without an adhesive layer between the films.  Since the claimed invention does not exclude other layers, the claimed invention reads on the laminate of Muslet.
Declaration of Iyad Muslet under 37 C.F.R. § 1.132 filed on 07/01/2022 has been fully considered.  However, the Declaration does not help placing this application in condition for an allowance because it focuses on an embodiment that is not discussed in the prior art rejection.  The prior art rejection relays on the embodiment related to Fig. 4, [0101] and [0065], where there are two nonwoven layers and two films (Fig. 4 and [0101]), and when ultrasonic bonding is used the use of adhesive layer can be avoided [0065].
For the above reasons claims 1, 3-11,13-19 and 21 stand rejected.

Corresponds
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
July 15, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785